    Case: 1:18-cv-03550 Document #: 53 Filed: 10/05/18 Page 1 of 4 PageID #:251



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ELIZABETH AGUILERA, individually and on                ]
Behalf of herself and all others similarly situated,   ]
                                                       ]
                       Plaintiff,                      ]
                                                       ]
       v.                                              ]      Case No. 1:18-CV-3550
                                                       ]
NUWAVE, LLC,                                           ]      The Hon. Edmond Chang
                                                       ]      (Jury Trial Demanded)
                       Defendant.                      ]

                             NOTICE OF SERVICE OF
                      NUWAVE’S RESPONSES TO PLAINTIFF’S
                    REQUEST TO ADMIT FILED SEPTEMBER 7, 2018

       The undersigned, Peter C. Morse, of MORSE BOLDUC & DINOS, LLC, hereby certifies

that NuWave’s Responses to Plaintiff’s Request to Admit Filed September 7, 2018 were served

via electronic mail on October 5, 2018 to the parties on the attached service list.


DATE: October 5, 2018                                  Respectfully submitted,
                                                       NUWAVE, LLC

                                               By:     /s/ Peter S. Morse
                                                       Peter S. Morse
                                                       Melvin W. Gaddy
                                                       MORSE BOLDUC & DINOS, LLC
                                                       25 East Washington, Suite 750
                                                       Chicago, IL 60601
                                                       312-251-2577 (main)
                                                       312-376-3896 (fax)
                                                       pmorse@morseandbolduc.com
                                                       mgaddy@morseandbolduc.com




                                                  1
    Case: 1:18-cv-03550 Document #: 53 Filed: 10/05/18 Page 2 of 4 PageID #:252



                                     SERVICE LIST

                               Aguilera v. NuWave, LLC
                                    1:18-cv-03550

COUNSEL FOR DEFENDANT NUWAVE, LLC

MORSE BOLDUC & DINOS, LLC
Peter C. Morse
Melvin W. Gaddy
Matthew J. Kowals
25 E. Washington Street, Suite 750
Chicago, IL 60602
Phone: 312-251-2577
Fax: 312-376-3896
pmorse@morseandbolduc.com
mgaddy@morseandbolduc.com
mkowals@morseandbolduc.com
amadda@morseandbolduc.com
smartel@morseandbolduc.com

COUNSEL FOR PLAINTIFF ELIZABETH AGUILERA, INDIVIDUALLY, AND ON
BEHALF OF ALL OTHERS SIMILARLY SITUATED

FREED KANNER LONDON & MILLEN, LLC
Brian M. Hogan
Douglas A. Millen
Robert J. Wozniak
2201 Waukegan Road, Suite 130
Bannockburn, IL 60015
Phone: 224-632-4500
Fax: 224-632-4521
bhogan@fklmlaw.com
doug@fklmlaw.com
rwozniak@fklmlaw.com
mkhamoo@fklmlaw.com

KOPELWITZ OSTROW FERGUSON WEISELBERG GILBERT
Joshua Robert Levine
Jeffrey M. Ostrow
Jonathan Marc Streisfeld
1 West Las Olas Blvd., Suite 500
Fort Lauderdale, FL 33301
Phone: 954-525-4100
Fax: 954-525-4300
levine@kolawyers.com

                                          2
    Case: 1:18-cv-03550 Document #: 53 Filed: 10/05/18 Page 3 of 4 PageID #:253



ostrow@kolawyers.com
streisfeld@kolawyers.com
marino@kolawyers.com
garcia@kolawyers.com

PEARSON, SIMON & WARSHAW, LLP
Melissa S. Weiner
800 LaSalle Avenue, Suite 2150
Minneapolis, MN 55402
Phone: 612-389-0600
mweiner@pswlaw.com
egrant@pswlaw.com

TYCKO & ZAVAREEI LLP
Hassan A. Zavareei
1828 L Street, NW, Suite 1000
Washington, DC 20036
Phone: 202-973-0900
Fax: 202-973-0950
hzavareei@tzlegal.com




                                        3
    Case: 1:18-cv-03550 Document #: 53 Filed: 10/05/18 Page 4 of 4 PageID #:254



                                CERTIFICATE OF SERVICE
       I, Peter C. Morse, hereby certify that on October 5, 2018, a copy of the foregoing Defendant

NuWave’s NOTICE OF SERVICE OF NUWAVE’S RESPONSES TO PLAINTIFF’S

REQUEST TO ADMIT FILED SEPTEMBER 7, 2018 was filed with the Clerk of the Court

using the CM/ECF system which will send notification of such filing to all attorneys of record.

                                             MORSE, BOLDUC & DINOS, LLC
                                             /s/ Peter C. Morse___________________
                                             One of the Attorneys for Defendant, NuWave, LLC

                                             Peter C. Morse
                                             Melvin W. Gaddy
                                             MORSE, BOLDUC & DINOS, LLC
                                             25 E. Washington Street, Suite 750
                                             Chicago, Illinois 60602
                                             312-251-2577 (main)
                                             312-376-3896 (fax)
                                             pmorse@morseandbolduc.com
                                             mgaddy@morseandbolduc.com




                                                4
